Title: John Callahan to Abigail Adams, 31 January 1788
From: Callahan, John
To: Adams, Abigail


        
          Hatton Garden Jany: 31th. 1788—
          Madam
        
        I had the honor to Receive a few lines from you yesterday, relitive to your passage to America, agreeable to your request, I here Send you the times in writing which will vary little or Nothing From your owne; I apprehend you, missunderstood me the other day, I do Assure you Madam, I had No Such intentions as to increace my Demands. I Only wished to have Convinced you how much pleasure it Would give me, to make my time of Sailing agreeable to your wishes, & Acquainted you of my Resolution of braking my engagements with Mr. Potten, & Others of my friends, who ware disposed to Serve me— Mr. Potten, in particular—who had given me the Refusal of all his freight—Which would have at least loaded half my Ship, upon Conditions—That I would engage to Sail as Early as Others (indeed he gave Me all the Month of Feby.) but finding you was not willing to Depart from Falmouth till the latter end of march, I was feerfull That My detention in the Channel might proove a great ingery To My freinds, not haveing his or their goods to market as Soon as others I mentioned this Circumstance, the last time. I had the pleasure Conversing with you, for No Other Reasion then to Convince you; how Desireous I was to make everything Conformable to your wishes, and not With Any intentions to encreese my Demands— I am perfectly Contented With the terms. proposed in your letter of yesterday—you Say you will Agree to give me two hundred pounds, my takeing the furniture from The house, & providing every Necessary provisions for the voyage Stoping For you at Falmouth; Not Exceeding the first of April. provided the weather Will permit. I Could wish you to be there by the 20 or 23d of March as Freequently the Easterly winds Sets in about that time, but if It Should Not be Convenient; to be at falmouth then, I will waite till The last of March, or begining of April, &, you may Rest assured Madam—that I will not engage to take any passanger—in the Cabin till I have your approbation & Shall make you acquainted Who the are, before I engage with them; as it is my determination to Render the voyage to you & Mr. Adams, as agreeable as possib[le] & in Case there Should be only two Servents I do agree to dedu[ct] his or her. passage from the £200— I dont Recolect that anyt[hing] Was mentioned in my being at any Charge: in geting furnitur fr[om] the house, but if you think it Reasionable, I will pay the Carting & further more if you Mr. Adams. or any other persons Judges in those Cases, think me unreasionable—I am perfectly willing to make any allowances. that you or they may See fit—& if I can be of any Servis to you, or his Excellency—in buying or Collecting any matter for your voyage or in any other way I beg you or his Excellency will Command me: as it would give me infinite pleasure to Render you Or him Every Servis in my power: Mrs. Callahan Joinis in Respect. to you & family—
        I am— / Madam / your most Obliged humbe Servt
        John Callahan
        
          PS. I heard yesterday that Madam Belcher: is Dead. if you wish me to write to prudey Spears Sister who lived with Mrs. Belcher—please to Send me word: I will write her—agreeable to your Directions—
        
      